DETAILED ACTION
This is a first action on the merits. Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 9, and 21 are objected to because of the following informalities:  
Claim 7, line 12: “the yaw rate acquired” should read “the a yaw rate acquired”;
Claim 9, line 11: “the yaw rate acquired” should read “the a yaw rate acquired”; and
Claim 21, line 9: “the yaw rate acquired” should read “the a yaw rate acquired”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“a standard running route acquisition portion”, “an external world recognition portion”, “an actuator control output portion”, and “an actuator portion” in claim 1; “a steering assist apparatus” and “a driving apparatus” in claim 5; “a steering assist apparatus” in claim 6; “a driving apparatus” in claims 7-8; “an actuator portion” in claim 16; “a brake apparatus” in claim 17; “an external world recognition portion” and “an actuator portion” in claim 20; and “a brake apparatus” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically:
“a standard running route acquisition portion” corresponds to the “target route calculation portion” ([0009]) which is part of the control unit 5 (Fig. 2), which is understood within the art as a processor executing programs stored in memory;
“an actuator control output portion” corresponds to the control unit 5 ([0009]), which is understood within the art as a processor executing programs stored in memory;
“an actuator portion” corresponds to any of the engine 1, the brake apparatus 6 (see below), and the electric power steering apparatus 8 (see below) ([0009], [0035-39], [0041], [0043], [0045]);
“a steering assist apparatus” corresponds to “the electric power steering apparatus 8” which includes an electric motor ([0008]);
“a driving apparatus” corresponds to an engine 1 ([0008], [0045]); and
“a brake apparatus” corresponds to two brake line systems ([0008]).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, Claim limitation “external world recognition portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the disclosure specifies that the external world recognition portion uses a camera, GPS, and/or map database (page 5, page 26), there is no disclosure of what it actually is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)  	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-13 and claims 21-23 are rejected for the same reason by their dependence on claims 1 and 20, respectively.
Regarding claim 14, the claim is an apparatus claim which begins “A driving assist apparatus” but does not recite any structure in the body of the claim. Hence the structural scope of the claimed apparatus is indefinite.
Claim 15 is rejected for the same reason by its dependence on claim 14 and because it also does not recite any structural limitations of the driving assist apparatus.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 15, 19, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4, 15, 19, and 23 each recite “wherein the brake output instruction is an instruction for generating the yaw moment on the vehicle by providing the braking torque to any one of the rear wheels” (or a substantially similar limitation). However, each of these claims depends on a preceding claim that recites “wherein the brake output instruction is an instruction for generating the yaw moment on the vehicle by providing a braking torque to one or both of rear wheels of the vehicle (or a substantially similar limitation). Since the parent claims require braking torque to be applied to at least one rear wheel (“one or both”), the recitation that braking torque be applied to any rear wheel (“any one of”) does not further limit the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezoe (US 2016/0288785 A1).
Regarding claim 1, Ezoe teaches a driving assist apparatus comprising: 
a standard running route acquisition portion (target travel route calculation unit 11) configured to acquire a standard running route calculated based on curve information ahead of a vehicle ([0027]) that is acquired by an external world recognition portion (external environment monitor 20); and 
an actuator control output portion (steering angle control unit 16) configured to acquire a standard vehicle motion amount when the vehicle runs the standard running route (Fig. 1: unit 16 receives target steering angle from unit 12), calculate an instruction that guides a motion amount of the vehicle toward the standard vehicle motion amount based on the standard vehicle motion amount and a current vehicle motion amount of the vehicle ([0044]: calculates the target steering torque on the basis of the difference between the target steering angle and the actual steering angle; [0050]: “As a result, the vehicle can be caused to follow accurately the target travel route”), and output the instruction to an steering controller 50; [0023]).
Regarding claim 6, Ezoe teaches the driving assist apparatus according to claim 1, and Ezoe also teaches that the current vehicle motion amount is a current vehicle body speed and a current steering angle of a steering wheel ([0025]: sensors 70 includes vehicle speed sensor and steering angle sensor), 
wherein the actuator portion includes a steering assist apparatus capable of changing the steering angle ([0023]), and 
wherein the actuator control output portion acquires a required steering angle for running the standard running route at the current vehicle body speed (Fig. 1: steering angle control unit 16 receives target steering angle from unit 12, which is calculated based on speed (V), [0028]), calculates an assist torque output instruction for providing a steering angle change amount that makes the current steering angle closer to the required steering angle to the steering wheel ([0044]: calculates the target steering torque on the basis of the difference between the target steering angle and the actual steering angle; [0050]: “As a result, the vehicle can be caused to follow accurately the target travel route”), and outputs the assist torque output instruction to the steering assist apparatus (steering controller 50; [0023]).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (US 2009/0187322 A1).
Regarding claim 1, Yasui teaches a driving assist apparatus comprising: 
a standard running route acquisition portion configured to acquire a standard running route calculated based on curve information ahead of a vehicle that is acquired by an external world recognition portion ([0067]: The shape of the curve existing immediately ahead of the vehicle may be estimated (step A220) based on curve information included in a stored map); and 
Fig. 7: speed reduction control variable calculating means B3 and summation node that precedes it) configured to acquire a standard vehicle motion amount when the vehicle runs the standard running route (Fig. 7: target vehicle speed characteristic Vt input), calculate an instruction that guides a motion amount of the vehicle toward the standard vehicle motion amount based on the standard vehicle motion amount and a current vehicle motion amount of the vehicle (Fig. 7, [0083-84]: calculate speed reduction control variable Gst based on deviation [Symbol font/0x44]Vx between the vehicle speed Vx and the target vehicle speed Vt…the reduction of the engine output by an engine output reducing means B4 is executed…as a result, the vehicle speed is reduced down to the appropriate vehicle speed Vq so as to follow the target vehicle speed characteristic Vt), and output the instruction to an actuator portion configured to provide at least one of a curving force and a braking force to the vehicle (Fig. 7: output from B3 to B4, [0055]: ECU 2 serves as the engine output reducing means (B4)).
Regarding claim 8, Yasui teaches the driving assist apparatus according to claim 1, and Yasui also teaches that the actuator includes a driving apparatus configured to provide a driving torque to a driving wheel of the vehicle (Fig. 1, [0047], [0055]: engine EG and its control unit ECU 2), and 
wherein the actuator control output portion (Fig. 7: speed reduction control variable calculating means B3 and summation node that precedes it) acquires an appropriate vehicle body speed (target vehicle speed characteristic Vt) at which a lateral acceleration matches or falls below a predetermined value when the vehicle runs the standard running route ([0112]: the target vehicle speed characteristic Vt is specified not to exceed a limit vehicle speed characteristic Vlmt which is calculated based on a maximum lateral acceleration permitted within the curve and is a pre-set value), calculates a torque output instruction for providing a driving torque reduction amount that makes a current vehicle body speed closer to the appropriate vehicle body speed to the driving wheel ([0083-84]: speed reduction control variable Gst based on deviation [Symbol font/0x44]Vx between the vehicle speed Vx and the target vehicle speed Vt…the reduction of the engine output by an engine output reducing means B4 is executed…as a result, the vehicle speed is reduced down to the appropriate vehicle speed Vq so as to follow the target vehicle speed characteristic Vt), and outputs the torque output instruction to the driving apparatus (Fig. 7: output from B3 to B4, [0055]: ECU 2 serves as the engine output reducing means (B4)).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niki (US 2016/0101812 A1).
Regarding claim 1, Niki teaches a driving assist apparatus comprising: 
a standard running route acquisition portion (lane recognition unit 21) configured to acquire a standard running route calculated based on curve information ahead of a vehicle that is acquired by an external world recognition portion ([0037]: unit 21 recognizes lines demarcating a lane along which the vehicle runs based on camera or lidar data); and 
an actuator control output portion (steering assist control unit 22) configured to acquire a standard vehicle motion amount when the vehicle runs the standard running route ([0038]: unit 22 calculates steering torque necessary for the own vehicle to run along the lane, where running along the lane corresponds to a “standard vehicle motion amount”), calculate an instruction that guides a motion amount of the vehicle toward the standard vehicle motion amount based on the standard vehicle motion amount and a current vehicle motion amount of the vehicle ([0038]: unit 22 calculates steering torque necessary for the own vehicle to run along the lane based on vehicle speed, yaw rate, and steering angle detected by sensors), and output the instruction to an actuator portion configured to provide at least one of a curving force and a braking force to the vehicle ([0038]: unit 22 sends a control signal to the steering actuator 31 such that the steering actuator 31 outputs the calculated steering torque).
Regarding claim 10, Niki teaches the driving assist apparatus according to claim 1, and Niki also teaches that the actuator control output portion gradually reduces the instruction to output to the actuator portion to zero when a failure has occurred in the external world recognition portion ([0044]: control stop unit 24 decreases the manipulated variable for controlling the steering of the own vehicle when the abnormality detections unit 23 detects the recognition abnormality in the lane recognition unit 21; Fig. 4).

Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limpibuntering et al. (US 2012/0123643 A1).
Regarding claim 1, Limpibuntering teaches a driving assist apparatus comprising: 
a standard running route acquisition portion configured to acquire a standard running route calculated based on curve information ahead of a vehicle that is acquired by an external world recognition portion ([0085]: ECU judges whether a lane line of a target driving route is detected on the basis of image data); and 
an actuator control output portion configured to acquire a standard vehicle motion amount when the vehicle runs the standard running route ([0086]: lateral deviation and yaw angle deviation between the lane line and the vehicle are calculated; [0087]: target lateral acceleration necessary to make the vehicle follow the target driving route), calculate an instruction that guides a motion amount of the vehicle toward the standard vehicle motion amount based on the standard vehicle motion amount and a current vehicle motion amount of the vehicle ([0088-89]: LKA target assist torque (TLK) and LKA basic target angle ([Symbol font/0x71]LKB) and LKA correction target angle ([Symbol font/0x71]LK) are calculated (steps S108, S110, S112) based on the target lateral acceleration and vehicle speed), and output the instruction to an actuator portion configured to provide at least one of a curving force and a braking force to the vehicle ([0106]: the EPS actuator functions to make the vehicle follow the target driving route, and…the LKA target assist torque TLK for making the vehicle following the target driving route is outputted).
Regarding claim 12, Limpibuntering teaches the driving assist apparatus according to claim 1, and Limpibuntering also teaches that the actuator control output portion calculates an instruction that guides the motion amount of the vehicle toward the standard vehicle motion amount to a higher degree when a driver is performing a driving operation in a direction for making the motion amount of the vehicle closer to the standard vehicle motion amount than when the driver is performing the driving operation in a direction [0017]: judge whether or not overriding performed by a driver takes place…the following control device stopping the vehicle following for the target driving route if it is judges that the overriding takes place; Fig. 9: overriding is determined to take place if the difference between a driver’s steering angle MA and a target/reference steering angle is more than a threshold; [0022]: overriding may be accompanied by a steering operation in order to change lanes; Examiner considers changing lanes to be a “driving operation in a direction for making the vehicle motion amount farther away from the standard vehicle motion amount”).
Regarding claim 13, Limpibuntering teaches the driving assist apparatus according to claim 12, and Limpibuntering also teaches that the actuator control output portion does not guide the motion amount of the vehicle toward the standard vehicle motion amount when the driver is performing the driving operation in the direction for making the motion amount of the vehicle farther away from the standard vehicle motion amount ([0017]: the following control device stopping the vehicle following for the target driving route if it is judges that the overriding takes place; [0022]: overriding may be accompanied by a steering operation in order to change lanes; Examiner considers changing lanes to be a “driving operation in a direction for making the vehicle motion amount farther away from the standard vehicle motion amount”).

Claim(s) 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2016/0152232 A1).
Regarding claim 14, Takahashi teaches a driving assist apparatus (Fig. 1), wherein, when a vehicle enters a curving road and runs in a curving manner after running straight on a straight road, the driving assist apparatus provides a braking torque to a rear wheel of the vehicle to generate a moment on the vehicle (Fig. 17 step S114-115, Fig. 19a-b: TRR and/r TRL; see also [0123], [0132]) if the vehicle has not been steered via a steering wheel on the straight road immediately before the entry to the curving road ([0137]: when the curve appears ahead of the vehicle, the vehicle does not yet enter the curve and the driver does not operate the steering wheel).
Examiner notes that in [0137-138] and corresponding Fig. 21, stabilizing braking control is not necessary. However, this citation most clearly discloses the simple situation that the driver (even a skilled driver) does not steer the vehicle prior to entering a curve. Once the curve is entered, the stabilizing control may be executed as needed, see e.g. Fig. 17, steps S111-S115. These facts all pertain to a single embodiment, thereby anticipating the claim.
Regarding claim 15, Takahashi teaches the driving assist apparatus according to claim 14, and Takahashi also teaches that the rear wheel is a rear left wheel or a rear right wheel (Fig. 17 step S114-115, Fig. 19a-b: TRR and/r TRL; see also [0123], [0132]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hiwatashi et al. (US 5915800) in view of Ezoe (US 2016/0288785 A1).
Regarding claim 1, Hiwatashi teaches a driving assist apparatus comprising: 
[…];
an actuator control output portion (control unit 10) configured to acquire a standard vehicle motion amount when the vehicle runs […] (target yaw rate calculating section 14), calculate an instruction that guides a motion amount of the vehicle toward the standard vehicle motion amount (target braking force calculating section 16) based on the standard vehicle motion amount (Fig. 11: section 16 depends on output from section 14) and a current vehicle motion amount of the vehicle (Fig. 11: section 16 depends on output from various sensors 6-8), and output the instruction to an actuator portion configured to provide at least one of a curving force and a braking force to the vehicle (braking signal output section 18, brake driving section 1, and wheel cylinders 5).
Hiwatashi does not teach “a standard running route acquisition portion configured to acquire a standard running route calculated based on curve information ahead of a vehicle that is acquired by an external world recognition portion”. However, Ezoe teaches a standard running route acquisition portion (target travel route calculation unit 11) configured to acquire a standard running route calculated based on curve information ahead of a vehicle ([0027]) that is acquired by an external world recognition portion (external environment monitor 20). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiwatashi to acquire a standard/target running route ahead of the vehicle based on data acquired by an external world recognition portion as taught by Ezoe in order to optimize the control among vehicle subsystems thereby improving ride quality (Ezoe [0008-9]).
Regarding claim 2, modified Hiwatashi teaches the driving assist apparatus according to claim 1, and Hiwatashi, as modified, also teaches that the current vehicle motion amount is a current vehicle body speed (Hiwatashi: wheel speed sensors 6 and vehicular-speed calculating section 11) and a current steering angle of a steering wheel (Hiwatashi: steering-angle sensor 7 and steering angle calculating section 12), 
wherein the actuator portion includes a brake apparatus capable of braking the vehicle (Hiwatashi: braking signal output section 18, brake driving section 1 and wheel cylinders 5), and 
wherein the actuator control output portion (Hiwatashi: control unit 10) acquires a standard yaw rate generated when the vehicle runs the standard running route (Hiwatashi: target yaw rate calculating section 14, see Ezoe, cited and incorporated in the rejection of claim 1, for “the standard running route”), calculates a brake output instruction (Hiwatashi: target braking force calculating section 16) for generating a yaw moment that makes a yaw rate acquired based on the current vehicle body speed and the current steering angle closer to the standard yaw rate on the vehicle (Hiwatashi: col. 11, lns. 44-49: section 16 calculates target braking force(s) based on the motion conditions of the vehicle and the difference between the actual yaw rate and the target yaw rate), Hiwatashi: Fig. 11: output from section 16 is input into braking signal output section 18, brake driving section 1, and wheel cylinders 5).
Regarding claim 3, modified Hiwatashi teaches the driving assist apparatus according to claim 2, and Hiwatashi also teaches that the brake output instruction is an instruction for generating the yaw moment on the vehicle by providing a braking torque to one or both of rear wheels of the vehicle (col. 12, lns. 10-13; col. 12, lns. 22-25).
Regarding claim 4, modified Hiwatashi teaches the driving assist apparatus according to claim 3, and Hiwatashi also teaches that the brake output instruction is an instruction for generating the yaw moment on the vehicle by providing the braking torque to any one of the rear wheels (col. 12, lns. 10-13; col. 12, lns. 22-25).
Regarding claim 11, modified Hiwatashi teaches the driving assist apparatus according to claim 1, and Hiwatashi also teaches that the actuator control output portion does not output the instruction to the actuator portion when a difference of the current vehicle motion amount from the standard vehicle motion amount is smaller than a predetermined value (col. 27, lns. 29-61: regarding step 122, “…When the difference in yaw rate [Symbol font/0x44][Symbol font/0x67] is within the control region (|[Symbol font/0x44][Symbol font/0x67]|>|[Symbol font/0x65][Symbol font/0x44]|), the routine goes to step S123 wherein the braking signal output section 19 outputs a signal to the brake driving section 1…On the other hand, when it is discriminated at the aforementioned step S122 that the difference in yaw rate [Symbol font/0x44][Symbol font/0x67] is within the non-control region (|[Symbol font/0x44][Symbol font/0x67]|<|[Symbol font/0x65][Symbol font/0x44]|)…no control signal is output and the set fluid pressure is cleared at step S124”).
Regarding claim 16, Hiwatashi teaches a driving assist method comprising: 
[…];
a step of acquiring a standard vehicle motion amount when the vehicle runs […] (target yaw rate calculating section 14); 
a step of acquiring a current vehicle motion amount (Fig. 11: output from various sensors 6-8); 
a step of calculating an instruction that guides a motion amount of the vehicle toward the standard vehicle motion (target braking force calculating section 16) based on the standard vehicle Fig. 11: section 16 depends on output from section 14) and the current vehicle motion amount (Fig. 11: section 16 depends on output from various sensors 6-8); and 
a step of outputting the instruction to an actuator portion configured to provide at least one of a curving force and a braking force to the vehicle (braking signal output section 18, brake driving section 1, and wheel cylinders 5).
Hiwatashi does not teach “a step of acquiring a standard running route calculated based on curve information ahead of a vehicle”.  However, Ezoe teaches a standard running route acquisition portion (target travel route calculation unit 11) configured to acquire a standard running route calculated based on curve information ahead of a vehicle ([0027]) that is acquired by an external world recognition portion (external environment monitor 20). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiwatashi to acquire a standard/target running route ahead of the vehicle based on data acquired by an external world recognition portion as taught by Ezoe in order to optimize the control among vehicle subsystems thereby improving ride quality (Ezoe [0008-9]).
Regarding claim 17, modified Hiwatashi teaches the driving assist method according to claim 16, and Hiwatashi, as modified, also teaches that the actuator portion includes a brake apparatus capable of braking the vehicle (Hiwatashi: braking signal output section 18, brake driving section 1 and wheel cylinders 5), 
wherein the step of acquiring the standard vehicle motion amount includes a step of acquiring a standard yaw rate generated when the vehicle runs the standard running route (Hiwatashi: target yaw rate calculating section 14, see Ezoe, cited and incorporated in the rejection of claim 16, for “the standard running route”), 
wherein the step of calculating the instruction includes a step of calculating a brake output instruction (Hiwatashi: target braking force calculating section 16) for generating a yaw moment that makes a yaw rate acquired based on a current vehicle body speed and a current steering angle closer to the standard yaw rate on the vehicle (Hiwatashi: col. 11, lns. 44-49: section 16 calculates target braking force(s) based on the motion conditions of the vehicle and the difference between the actual yaw rate and the target yaw rate), and 
Hiwatashi: Fig. 11: output from section 16 is input into braking signal output section 18, brake driving section 1, and wheel cylinders 5).
Regarding claim 18, modified Hiwatashi teaches the driving assist method according to claim 17, and Hiwatashi also teaches that the brake output instruction is an instruction for generating the yaw moment on the vehicle by providing a braking torque to one or both of rear wheels of the vehicle (col. 12, lns. 10-13; col. 12, lns. 22-25).
Regarding claim 19, modified Hiwatashi teaches the driving assist method according to claim 18, and Hiwatashi also teaches that the brake output instruction is an instruction for generating the yaw moment on the vehicle by providing the braking torque to any one of the rear wheels (col. 12, lns. 10-13; col. 12, lns. 22-25).
Regarding claim 20, Hiwatashi teaches a driving assist system comprising: 
[…];
a controller (control unit 10) configured to […] calculate a standard vehicle motion amount generated when the vehicle runs […] (target yaw rate calculating section 14), and calculate and output an instruction that guides a motion amount of the vehicle toward the standard vehicle motion amount (target braking force calculating section 16, braking signal output section 18) based on the standard vehicle motion amount (Fig. 11: section 16 depends on output from section 14) and a current vehicle motion amount of the vehicle (Fig. 11: section 16 depends on output from various sensors 6-8); and 
an actuator portion configured to provide at least one of a curving force and a braking force to the vehicle according to the instruction (brake driving section 1, and wheel cylinders 5).
Hiwatashi does not teach “an external world recognition portion configured to acquire curve information ahead of a vehicle” or that the controller is configured to “calculate a standard running route based on the curve information”. However, Ezoe teaches a standard running route acquisition portion (target travel route calculation unit 11) configured to acquire a standard running route calculated based on curve information ahead of a vehicle ([0027]) that is acquired by an external world recognition portion (external environment monitor 20). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hiwatashi to acquire a standard/target running route ahead of the vehicle based on data acquired by an external world recognition portion as taught by Ezoe in order to optimize the control among vehicle subsystems thereby improving ride quality (Ezoe [0008-9]).
Regarding claim 21, modified Hiwatashi teaches the driving assist system according to claim 20, and Hiwatashi, as modified, also teaches that the current vehicle motion amount is a current vehicle body speed (Hiwatashi: wheel speed sensors 6 and vehicular-speed calculating section 11) and a current steering angle of a steering wheel (Hiwatashi: steering-angle sensor 7 and steering angle calculating section 12), 
wherein the actuator portion includes a brake apparatus capable of braking the vehicle (Hiwatashi: braking signal output section 18, brake driving section 1 and wheel cylinders 5), and 
wherein the controller (Hiwatashi: control unit 10) acquires a standard yaw rate generated when the vehicle runs the standard running route (Hiwatashi: target yaw rate calculating section 14, see Ezoe, cited and incorporated in the rejection of claim 20, for “the standard running route”), calculates a brake output instruction (Hiwatashi: target braking force calculating section 16) for generating a yaw moment that makes the yaw rate acquired based on the current vehicle body speed and the current steering angle closer to the standard yaw rate on the vehicle (Hiwatashi: col. 11, lns. 44-49: section 16 calculates target braking force(s) based on the motion conditions of the vehicle and the difference between the actual yaw rate and the target yaw rate), and outputs the brake output instruction to the brake apparatus (Hiwatashi: Fig. 11: output from section 16 is input into braking signal output section 18, brake driving section 1, and wheel cylinders 5).
Regarding claim 22, modified Hiwatashi teaches the driving assist system according to claim 21, and Hiwatashi also teaches that the brake output instruction is an instruction for generating the yaw moment on the vehicle by providing a braking torque to one or both of rear wheels of the vehicle (col. 12, lns. 10-13; col. 12, lns. 22-25).
Regarding claim 23, modified Hiwatashi teaches the driving assist system according to claim 22, and Hiwatashi also teaches that the brake output instruction is an instruction for generating the yaw moment col. 12, lns. 10-13; col. 12, lns. 22-25).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiwatashi et al. (US 5915800) in view of Ezoe (US 2016/0288785 A1), Yasui et al. (US 2009/0187322 A1), and Kato et al. (US 2005/0125131 A1).
Regarding claim 5, modified Hiwatashi teaches the driving assist apparatus according to claim 2, but Hiwatashi, as modified, does not teach the limitations of claim 5. 
However, Ezoe teaches a driving support system in which:
the actuator portion includes a steering assist apparatus capable of changing the steering angle (steering controller 50, [0023]), and a driving apparatus configured to provide a driving torque to a driving wheel of the vehicle (engine controller 30, [0021]);  
wherein the actuator control output portion acquires a required steering angle for running the standard running route at the current vehicle body speed (Fig. 1: steering angle control unit 16 receives target steering angle from unit 12, which is calculated based on speed (V), [0028]) and an appropriate vehicle body speed (Vref) at which a lateral acceleration matches or falls below a predetermined value when the vehicle runs the standard running route ([0030]: target deceleration calculation unit 13 calculates the deceleration at which the maximum lateral acceleration at the curve radius is equal to or less than a set value (e.g. 0.2 G)…enabling the vehicle to decelerate to the target vehicle speed Vref), calculates an assist torque output instruction for providing a steering angle change amount that makes the current steering angle closer to the required steering angle to the steering wheel ([0044]: calculates the target steering torque on the basis of the difference between the target steering angle and the actual steering angle; [0050]: “As a result, the vehicle can be caused to follow accurately the target travel route”) […], and outputs the assist torque output instruction […] to the steering assist apparatus […]; and

Like Hiwatashi, Ezoe also does not teach that the actuator control output portion calculates “a torque output instruction for providing a driving torque reduction amount that makes the current vehicle body speed closer to the appropriate vehicle body speed to the driving wheel” or outputs “the torque output instruction” to the driving apparatus. Ezoe also does not teach “wherein a weight is assigned to the brake output instruction based on the assist torque output instruction and the torque output instruction.”
However, Yasui teaches a motion control device for a vehicle which: 
calculates a torque output instruction for providing a driving torque reduction amount that makes the current vehicle body speed closer to the appropriate vehicle body speed to the driving wheel ([0083-84]: speed reduction control variable Gst based on deviation [Symbol font/0x44]Vx between the vehicle speed Vx and the target vehicle speed Vt…the reduction of the engine output by an engine output reducing means B4 is executed…as a result, the vehicle speed is reduced down to the appropriate vehicle speed Vq so as to follow the target vehicle speed characteristic Vt); and
outputs the torque output instruction to the driving apparatus (Fig. 7: output from B3 to B4, [0055]: ECU 2 serves as the engine output reducing means (B4)).
Like Hiwatashi and Ezoe, Yasui also does not teach “wherein a weight is assigned to the brake output instruction based on the assist torque output instruction and the torque output instruction”.
However, Kato teaches a control apparatus for a vehicle which optimizes distribution of a vehicle-control target value among the steering system, a brake system, and a drive system ([0114]) by use of a distribution ratio ([0115]). For example “In the case where the driver is stepping on the accelerator pedal AP when cornering, the vehicle is in a cornering acceleration condition (in the first-quadrant or second-quadrant condition of FIG. 18). In this case, the state-of-driving-reflective optimal-distribution processing section 50 lowers the allocation of the vehicle-control target value for the brake system. If the vehicular behavior exhibits an oversteer tendency (OS tendency); i.e., the vehicle is in the first-quadrant condition, the allocation for the steering system is increased. If the vehicular behavior exhibits an understeer tendency the allocation for the drive system is increased. In this manner, the vehicle is controlled such that the vehicle stability is ensured while the accelerating condition is maintained to the greatest possible extent. In this manner, a distribution ratio for the vehicle-control target value is set in such a manner as to reflect the driver's intention” ([0159], emphasis added; see also [0161]).
In summary, it has been shown that Hiwatashi teaches claimed braking control aspect, Ezoe teaches the claimed steering control aspect, and Yasui teaches the claimed drive control aspect. Furthermore, it has been shown that Kato teaches that allocation of conjoint control of steering, braking, and drive systems to cause a vehicle to follow a target trajectory was known. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Hiwatashi to also control steering as taught by Ezoe and drive torque as taught by Yasui, in an optimally distributed condition as taught by Kato, in order to enhance vehicle stability (Kato [0010], Yasui [0012], Ezoe [0009]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ezoe (US 2016/0288785 A1) in view of Hiwatashi et al. (US 5915800), Yasui et al. (US 2009/0187322 A1), and Kato et al. (US 2005/0125131 A1).
Regarding claim 7, Ezoe teaches the driving assist apparatus according to claim 6, and Ezoe also teaches that the actuator portion includes a steering assist apparatus capable of changing the steering angle (steering controller 50, [0023]) and a driving apparatus configured to provide a driving torque to a driving wheel of the vehicle (engine controller 30, [0021]), and 
wherein the actuator control output portion acquires […] an appropriate vehicle body speed (Vref) at which a lateral acceleration matches or falls below a predetermined value when the vehicle runs the standard running route ([0030]: target deceleration calculation unit 13 calculates the deceleration at which the maximum lateral acceleration at the curve radius is equal to or less than a set value (e.g. 0.2 G)…enabling the vehicle to decelerate to the target vehicle speed Vref), calculates a brake torque output instruction ([0057]: target brake hydraulic pressure) for generating a yaw moment ([0022]: yaw brake control; [0032]: “yaw momentum, which is created by the brakes”) […], and outputs the brake output instruction […] to the brake apparatus […] ([0057]: output of the target brake hydraulic pressure to the brake drive unit); and 
[…].
Ezoe does not disclose acquiring “a standard yaw rate generated when the vehicle runs” the standard running route. Also, although Ezoe discloses brake control with an effect on yaw moment, Ezoe does not explicitly disclose that the brake torque output instruction “makes the yaw rate acquired based on the current vehicle body speed and the current steering angle closer to the standard yaw rate on the vehicle”. Furthermore, although Ezoe discloses an engine controller, Ezoe does not disclose “a torque output instruction for providing a driving torque reduction amount that makes the current vehicle body speed closer to the appropriate vehicle body speed to the driving wheel” or outputting “the torque output instruction” to the driving apparatus/engine controller. Finally, Ezoe does not disclose that “a weight is assigned to the assist torque output instruction based on the brake output instruction and the torque output instruction”.
However, Hiwatashi teaches a system for controlling braking of a vehicle comprising “target yaw rate calculating section 14” to acquire a target yaw rate, and a brake torque output instruction that makes the yaw rate acquired based on the current vehicle body speed and the current steering angle closer to the standard yaw rate on the vehicle (col. 11, lns. 44-49: section 16 calculates target braking force(s) based on the motion conditions of the vehicle and the difference between the actual yaw rate and the target yaw rate).
Like Ezoe, Hiwatashi does not disclose “a torque output instruction for providing a driving torque reduction amount that makes the current vehicle body speed closer to the appropriate vehicle body speed to the driving wheel” or outputting “the torque output instruction” to the driving apparatus/engine controller. Hiwatashi also does not disclose that “a weight is assigned to the assist torque output instruction based on the brake output instruction and the torque output instruction”.
Yasui teaches a motion control device for a vehicle which: 
calculates a torque output instruction for providing a driving torque reduction amount that makes the current vehicle body speed closer to the appropriate vehicle body speed to the driving wheel ([0083-84]: speed reduction control variable Gst based on deviation [Symbol font/0x44]Vx between the vehicle speed Vx and the target vehicle speed Vt…the reduction of the engine output by an engine output reducing means B4 is executed…as a result, the vehicle speed is reduced down to the appropriate vehicle speed Vq so as to follow the target vehicle speed characteristic Vt); and
outputs the torque output instruction to the driving apparatus (Fig. 7: output from B3 to B4, [0055]: ECU 2 serves as the engine output reducing means (B4)).
Like Ezoe and Hiwatashi, Yasui does not teach “wherein a weight is assigned to the brake output instruction based on the assist torque output instruction and the torque output instruction”.
However, Kato teaches a control apparatus for a vehicle which optimizes distribution of a vehicle-control target value among the steering system, a brake system, and a drive system ([0114]) by use of a distribution ratio ([0115]). For example “In the case where the driver is stepping on the accelerator pedal AP when cornering, the vehicle is in a cornering acceleration condition (in the first-quadrant or second-quadrant condition of FIG. 18). In this case, the state-of-driving-reflective optimal-distribution processing section 50 lowers the allocation of the vehicle-control target value for the brake system. If the vehicular behavior exhibits an oversteer tendency (OS tendency); i.e., the vehicle is in the first-quadrant condition, the allocation for the steering system is increased. If the vehicular behavior exhibits an understeer tendency (US tendency); i.e., the vehicle is in the second-quadrant condition, the allocation for the drive system is increased. In this manner, the vehicle is controlled such that the vehicle stability is ensured while the accelerating condition is maintained to the greatest possible extent. In this manner, a distribution ratio for the vehicle-control target value is set in such a manner as to reflect the driver's intention” ([0159], emphasis added; see also [0161]).
In summary, it has been shown that Ezoe teaches the claimed steering control aspect and some of the claimed braking control, Hiwatashi teaches remaining elements of the claimed braking control, and Yasui it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Ezoe to also control braking as taught by Hiwatashi and drive torque as taught by Yasui, in an optimally distributed condition as taught by Kato, in order to enhance vehicle stability (Kato [0010], Yasui [0012], Hiwatashi col. 1, lns. 5-6). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2009/0187322 A1) in view of Ezoe (US 2016/0288785 A1), Hiwatashi et al. (US 5915800), and Kato et al. (US 2005/0125131 A1).
Regarding claim 9, Yasui teaches the driving assist apparatus according to claim 8, and Yasui also teaches that the actuator portion includes a brake apparatus capable of braking the vehicle ([0054]: ECU 1 is a wheel brake control unit; [0047]: brake actuator BRK) […], and 
wherein the actuator control output portion […] calculates a brake torque output instruction ([0176]: “on the basis of the speed reduction control variable Gst, one or more of reduction of the engine output…and an application of a brake torque (application of the brake pressure) executed by the wheel brake controlling means B6 by means of the wheel brake, is execute”) […], and outputs the brake output instruction […] to the brake apparatus ([0054]: “The ECU1 is configured so as to execute a brake pressure control (wheel brake control) … by controlling the brake actuator BRK”) […], and 
[…].
Yasui does not teach that the actuator portion includes “a steering assist apparatus capable of changing a steering angle of a steering wheel of the vehicle”; that the actuator control output portion “acquires a standard yaw rate generated when the vehicle runs the standard running route and a required steering angle for running the standard running route at the current vehicle body speed”; that the brake torque output instruction is “for generating a yaw moment that makes the yaw rate acquired based on the current vehicle Yasui also does not teach “wherein a weight is assigned to the torque output instruction based on the brake output instruction and the assist torque output instruction”.
However, Ezoe teaches a driving support system for a vehicle comprising a steering assist apparatus capable of changing a steering angle of a steering wheel of the vehicle ([0023]). Ezoe also teaches acquiring a required steering angle for running the standard running route at the current vehicle body speed (Fig. 1: steering angle control unit 16 receives target steering angle from unit 12, which is calculated based on speed (V), [0028]), calculating an assist torque output instructions for providing a steering angle closer to the required steering angle to the steering wheel ([0044]: calculates the target steering torque on the basis of the difference between the target steering angle and the actual steering angle; [0050]: “As a result, the vehicle can be caused to follow accurately the target travel route”) and outputting the assist torque instruction to the steering apparatus (steering controller 50; [0023]).
Like Yasui, Ezoe does not teach acquiring “a standard yaw rate generated when the vehicle runs the standard running route” or that the brake torque output instruction is “for generating a yaw moment that makes the yaw rate acquired based on the current vehicle body speed and a current steering angle closer to the standard yaw rate on the vehicle”. Ezoe also does not teach “wherein a weight is assigned to the torque output instruction based on the brake output instruction and the assist torque output instruction”.
However, Hiwatashi teaches a system for controlling braking of a vehicle comprising “target yaw rate calculating section 14” to acquire a target yaw rate, and a brake torque output instruction that makes the yaw rate acquired based on the current vehicle body speed and the current steering angle closer to the standard yaw rate on the vehicle (col. 11, lns. 44-49: section 16 calculates target braking force(s) based on the motion conditions of the vehicle and the difference between the actual yaw rate and the target yaw rate).
Hiwatashi does not teach “wherein a weight is assigned to the torque output instruction based on the brake output instruction and the assist torque output instruction”.
However, Kato teaches a control apparatus for a vehicle which optimizes distribution of a vehicle-control target value among the steering system, a brake system, and a drive system ([0114]) by use of a distribution ratio ([0115]). For example “In the case where the driver is stepping on the accelerator pedal AP when cornering, the vehicle is in a cornering acceleration condition (in the first-quadrant or second-quadrant condition of FIG. 18). In this case, the state-of-driving-reflective optimal-distribution processing section 50 lowers the allocation of the vehicle-control target value for the brake system. If the vehicular behavior exhibits an oversteer tendency (OS tendency); i.e., the vehicle is in the first-quadrant condition, the allocation for the steering system is increased. If the vehicular behavior exhibits an understeer tendency (US tendency); i.e., the vehicle is in the second-quadrant condition, the allocation for the drive system is increased. In this manner, the vehicle is controlled such that the vehicle stability is ensured while the accelerating condition is maintained to the greatest possible extent. In this manner, a distribution ratio for the vehicle-control target value is set in such a manner as to reflect the driver's intention” ([0159], emphasis added; see also [0161]).
In summary, it has been shown that Yasui teaches the claimed drive control aspect, Ezoe teaches the claimed steering control aspect, and Hiwatashi teaches the claimed braking control aspect. Furthermore, it has been shown that Kato teaches that allocation of conjoint control of steering, braking, and drive systems to cause a vehicle to follow a target trajectory was known. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Yasui to also control steering as taught by Ezoe and braking as taught by Hiwatashi, in an optimally distributed condition as taught by Kato, in order to enhance vehicle stability (Kato [0010], Ezoe [0009], Hiwatashi col. 1, lns. 5-6). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9, respectively, of copending Application No. 17/050186 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 9 of the reference application recite narrower subject matter that reads on claims 1, 16, and 20 of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9, respectively, of copending Application No. 17/050186 (reference application) in view of Niki (US 2016/0101812 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 9 of the reference application do not recite “that the actuator control output portion gradually reduces the instruction to output to the actuator portion to zero when a failure has occurred in the external world recognition portion”. However, Niki teaches this limitation ([0044], Fig. 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to gradually reduce actuator instructions to zero when a failure has occurred in the external world recognition portion as taught by Niki in order to avoid an abrupt change in vehicle behavior and/or control which would be unpleasant for the vehicle passengers. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9, respectively, of copending Application No. 17/050186 (reference application) in view of Hiwatashi et al. (US 5915800). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 9 of the reference application do not recite that “the actuator control output portion does not output the instruction to the actuator portion when a difference of the current vehicle motion amount from the standard vehicle motion amount is smaller than a predetermined value”. However, Hiwatashi teaches this limitation (col. 27, lns. 29-61: regarding step 122, “…When the difference in yaw rate [Symbol font/0x44][Symbol font/0x67] is within the control region (|[Symbol font/0x44][Symbol font/0x67]|>|[Symbol font/0x65][Symbol font/0x44]|), the routine goes to step S123 wherein the braking signal output section 19 outputs a signal to the brake driving section 1…On the other hand, when it is discriminated at the aforementioned step S122 that the difference in yaw rate [Symbol font/0x44][Symbol font/0x67] is within the non-control region (|[Symbol font/0x44][Symbol font/0x67]|<|[Symbol font/0x65][Symbol font/0x44]|)…no control signal is output and the set fluid pressure is cleared at step S124”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to not output instructions to the actuator when a difference of the current vehicle motion from the standard vehicle motion is smaller than a predetermined value as taught by Hiwatashi in order to prevent unnecessary control at small values of different (Hiwatashi col. 2, lns. 10-11). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 9, respectively, of copending Application No. 17/050186 (reference application) in view of Limpibuntering et al. (US 2012/0123643 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 9 of the reference application do not recite that “the actuator control output portion calculates an instruction that guides the motion amount of the vehicle toward the standard vehicle motion amount to a higher degree when a driver is performing a driving operation in a direction for making the motion amount of the vehicle closer to the standard vehicle motion amount than when the driver is performing the driving operation in a direction for making the vehicle motion amount farther away from the standard vehicle motion amount” (claim 12) or, more specifically, that “the actuator control output portion does not guide the motion amount of the vehicle toward the standard vehicle motion amount when the driver is performing the driving operation in the direction for making the motion amount of the vehicle farther away from the standard vehicle motion amount”. However, Limpibuntering teaches these limitations ([0017]: judge whether or not overriding performed by a driver takes place…the following control device stopping the vehicle following for the target driving route if it is judges that the overriding takes place; Fig. 9: overriding is determined to take place if the difference between a driver’s steering angle MA and a target/reference steering angle is more than a threshold; [0022]: overriding may be accompanied by a steering operation in order to change lanes; Examiner considers changing lanes to be a “driving operation in a direction for making the vehicle motion amount farther away from the standard vehicle motion amount”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference application to not guide the motion amount of the vehicle toward the standard vehicle motion amount when the driver is performing the driving operation in the direction for making the motion amount of the vehicle farther away from the standard vehicle motion amount as taught by Limpibuntering in order to not display behavior against the driver’s will and stabilize vehicle behavior as much as possible (Limpibuntering [0029]). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0115662 A1, to Mori et al., and US 2015/0329108 A1, to Kodaira, both disclose vehicle control to follow a target trajectory via a combination of steering, braking, and drive controllers. Each of these references may also anticipate claims 1, 16, and 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNA M MOTT/Primary Examiner, Art Unit 3662